Citation Nr: 0402018	
Decision Date: 01/20/04    Archive Date: 01/28/04

DOCKET NO.  00-04 421A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Whether new and material evidence has been presented to 
reopen a claim of entitlement to service connection for post-
traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Robert P. Walsh, Attorney at 
Law


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. M. Fogarty, Counsel


INTRODUCTION

The veteran served on active duty from October 1961 to 
October 1963 and from September 1967 to April 1969.

This matter was originally before the Board of Veterans' 
Appeals (Board) on appeal of a January 2000 rating decision 
from the Department of Veterans Affairs (VA) Regional Office 
(RO) in Detroit, Michigan, which determined that new and 
material evidence had not been presented to reopen the 
veteran's claim of entitlement to service connection for 
PTSD.  In a November 2002 decision, the Board also determined 
that new and material evidence had not been presented to 
reopen the veteran's claim of entitlement to service 
connection for PTSD.  The veteran subsequently appealed the 
Board's November 2002 decision.  In a September 2003 Order, 
the Unites States Court of Appeals for Veterans Claims 
(Court) granted a Joint Motion for Remand and vacated the 
Board's November 2002 decision.  This matter has been 
returned to the Board for readjudication.  

The Board notes that several items of evidence have been 
received from the veteran and his representative since this 
matter was remanded to the Board in September 2003.  These 
items include a January 2003 private psychosocial assessment, 
copies of service medical records, service personnel records, 
and VA treatment records.  The veteran's representative 
waived RO consideration of this evidence.  Thus, the newly 
submitted evidence has been considered by the Board in this 
decision.  



FINDINGS OF FACT

1.  All relevant and available evidence necessary for an 
equitable disposition of the veteran's appeal has been 
obtained and the duty to assist has been met.  

2.  In an April 1999 decision, the Board denied entitlement 
to service connection for PTSD; the veteran did not appeal 
that determination and the decision became final.

3.  Evidence received since the April 1999 Board decision is 
new, bears directly and substantially upon the specific 
matter under consideration, and is so significant that it 
must be considered in order to fairly decide the merits of 
the veteran's claim.  

4.  The veteran suffers from PTSD related to at least one 
verifiable traumatic event experienced during his active 
military service in the Republic of Vietnam.  



CONCLUSIONS OF LAW

1.  The April 1999 Board decision which denied entitlement to 
service connection for PTSD is final.  38 U.S.C.A. § 7104 
(West 2002).

2.  Evidence received since the April 1999 Board decision is 
new and material and the claim of entitlement to service 
connection for PTSD is reopened.  38 U.S.C.A. § 5108 (West 
2002); 38 C.F.R. § 3.156(a) (2003).

3.  PTSD was incurred as a result of military service.  
38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.303, 3.304(f) (2003).  



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Initially, the Board notes that on November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000 (VCAA).  Veterans Claims Assistance Act of 2000, Pub. 
L. No. 106-475, 114 Stat. 2096 (2000), now codified at 38 
U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002).  This newly 
enacted legislation provides, among other things, for notice 
and assistance to claimants under certain circumstances.  VA 
has issued final rules to amend adjudication regulations to 
implement the provisions of the VCAA.  See 66 Fe. Reg. 45,620 
(August 29, 2001) (codified as amended at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, and 3.326(a)).  The intended effect of the 
new regulation is to establish clear guidelines consistent 
with the intent of Congress regarding the timing and the 
scope of assistance VA will provide to a claimant who files a 
substantially complete application for VA benefits, or who 
attempts to reopen a previously denied claim. 

After reviewing the claims folder, the Board finds that there 
has been substantial compliance with the assistance 
provisions of the new legislation in regard to the veteran's 
claim.  The RO has informed the veteran of the evidence 
needed to reopen his claim, as set forth in the January 2000 
rating decision, the March 2000 Statement of the Case, and 
the August 2002 Supplemental Statement of the Case  (SSOC).  
The RO provided the veteran with notice of the VCAA in the 
SSOC.  Additionally, the veteran was afforded a personal 
hearing before the RO in November 2001.  In August 2002, the 
veteran signed a waiver that indicated he wanted to continue 
his appeal without waiting for the 60-day response period to 
elapse on the SSOC.  His signature also confirmed that he did 
not have anything else to add concerning the appealed issue.  
No further assistance in this regard appears to be warranted.  
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Thus, the 
Board finds that the requirements under the law as it 
pertains to new and material evidence claims have been met, 
and the Board will proceed with appellate review.  

New and Material Evidence Claim

The veteran is seeking entitlement to service connection for 
PTSD.  A review of the record demonstrates that the veteran's 
claim was denied by the Board in an April 1999 decision.  The 
veteran was mailed a copy of the April 1999 Board decision 
and he was notified of his appellate rights by VA Form 4597, 
which was attached to the decision.  The veteran did not 
appeal the April 1999 Board decision to the Court and the 
decision therefore became final.  See 38 U.S.C.A. § 7104(b); 
38 C.F.R. § 20.1100.  Except as provided in 38 U.S.C.A. 
§ 5108, when a claim is disallowed by the Board, the claim 
may not thereafter be reopened and allowed, and a claim based 
on the same factual basis may not be considered.  See 
38 U.S.C.A. § 7104.  In December 1999, the veteran submitted 
additional evidence which the RO construed as a request to 
reopen the previously denied claim.  Pursuant to 38 U.S.C.A. 
§ 5108, a claim will be reopened if new and material evidence 
has been presented or secured since the prior final decision.  
See 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).

New and material evidence is defined by regulation.  See 
38 C.F.R. § 3.156.  The Board notes that the provisions of 
38 C.F.R. § 3.156(a) were recently amended.  See 66 Fed. Reg. 
45620-45632 (August 29, 2001).  However, the amended version 
is only applicable to claims filed on or after August 29, 
2001.  The veteran filed his claim in December 1999.  The 
change in the regulation therefore does not impact the 
present case.  

New and material evidence means 1) evidence not previously 
submitted; 2) which bears directly and substantially upon the 
specific matter under consideration; 3) which is neither 
cumulative nor redundant; and 4) which by itself or in 
connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a).  For 
the limited purpose of determining whether to reopen a claim, 
the credibility of the evidence is to be presumed.  See 
Justus v. Principi, 3 Vet. App. 510 (1992).  

The evidence received since the April 1999 Board decision 
includes VA treatment records, private psychological 
assessments, and a stressor statement from the veteran.  In 
an October 2002 statement, a VA clinical psychologist stated 
that in his professional judgment of working with many trauma 
survivors, he was absolutely convinced that the veteran was 
physically and sexually assaulted by an officer while 
incarcerated in Long Binh Jail in the Republic of Vietnam.  
The psychologist stated that he had reviewed some of the 
veteran's military records, including a psychiatric 
evaluation dated in April 1969.  He opined that the veteran's 
behavior problems and symptoms displayed at that time were 
entirely consistent with what one would show after being 
exposed to such a trauma which no one would believe.  The 
Board finds that this evidence is new in that it was not 
previously of record.  This statement indicates that behavior 
changes noted in the veteran's service medical records 
support the veteran's claimed stressor of an in-service 
personal assault.  See 38 C.F.R. § 3.304(f)(3).  In light of 
the Board's April 1999 denial of the veteran's claim because 
of the lack of a verified stressor, as well as the recent 
changes to 38 C.F.R. § 3.304(f) (effective March 7, 2002), 
the Board concludes that the newly submitted evidence is so 
significant that it must be considered in order to fairly 
decide the merits of the veteran's claim.  The additional 
evidence is therefore new and material and the claim of 
entitlement to service connection for PTSD is reopened.  

Service Connection Claim

Basic entitlement to disability compensation may be 
established for a disability resulting from personal injury 
suffered or disease contracted in the line of duty or for 
aggravation of a preexisting injury suffered or disease 
contracted in the line of duty.  38 U.S.C.A. §§ 1110, 1131.  
Service connection connotes many factors but basically means 
that the facts, shown by evidence, establish that a 
particular injury or disease resulting in disability was 
incurred coincident with service in the Armed Forces, or if 
preexisting such service, was aggravated therein.  38 C.F.R. 
§ 3.303(a).  Service connection may be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service. 38 C.F.R. § 3.303(d).  
Certain chronic disabilities will be presumed to be related 
to service if manifested to a compensable degree within one 
year of discharge from service.  38 U.S.C.A. §§ 1101, 1112 
(West 2002); 38 C.F.R. §§ 3.307, 3.309 (2003).

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. 
§ 4.125(a); a link, established by medical evidence, between 
current symptoms and an in-service stressor; and credible 
supporting evidence that the claimed in-service stressor 
actually occurred.  If the evidence establishes that the 
veteran engaged in combat with the enemy and the claimed 
stressor is consistent with the circumstances, conditions, 
and hardships of the veteran's service, the veteran's lay 
testimony alone may establish the occurrence of the claimed 
in-service stressor.  38 U.S.C.A. § 1154(b); 38 C.F.R. § 
3.304(f).  Where the record does not reflect that the veteran 
engaged in combat with the enemy under 38 U.S.C.A. § 1154(b), 
his assertions, standing alone, cannot as a matter of law 
provide evidence that he "engaged in combat with the enemy" 
or that an event claimed as a stressor actually occurred.  
See Dizoglio v. Brown, 9 Vet. App. 169 (1996).

When all of the evidence is assembled, the Secretary is 
responsible for determining whether the evidence supports the 
claim or is in relative equipoise, with the appellant 
prevailing in either event, or whether a preponderance of the 
evidence is against a claim, in which case, the claim is 
denied.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102, Gilbert 
v. Derwinski, 1 Vet. App. 49 (1990).

A review of the record reflects current diagnoses of PTSD.  A 
November 1999 VA psychiatric evaluation demonstrates an 
impression of severe and chronic PTSD.  In that evaluation 
report, the examiner noted several stressors, including the 
veteran's report of being at Long Binh while it was under 
fire in 1968 and 1969 during the TET Offensive.  The VA 
evaluation is consistent with VA treatment records and a 
January 2003 private psychosocial assessment, which note 
diagnoses of PTSD.

Thus, the medical evidence establishes a diagnosis of PTSD 
related to traumatic experiences during Vietnam.  The 
remaining issue for consideration is whether credible 
supporting evidence that the claimed in-service stressors 
actually occurred has been presented.  The veteran has 
reported several stressors, including the death of a friend, 
physical and sexual assault while incarcerated in Long Binh, 
seeing numerous dead bodies while driving in convoys, 
experiencing mortar attacks and incoming fire while stationed 
north of Wunder Beach, and experiencing mortar fire and 
rocket attacks while at Long Binh in 1968 during the TET 
Offensive.  

The veteran has several DD 214 forms.  One DD 214 
demonstrates service from September 1967 to November 1968 
with seven months and 19 days in the Republic of Vietnam.  
That form reflects that the veteran's last duty assignment 
and major command was the 71st Transportation Battalion and 
that he served as a truckmaster.  Another DD 214 demonstrates 
service from November 1968 to April 1969 and service as a 
heavy vehicle driver.  That form reflects that the veteran' 
last duty assignment and major command was the 368th 
Transportation Company.  Service personnel records 
demonstrate that the veteran was incarcerated in Long Binh 
from January 6, 1969 to February 14, 1969, and from March 15, 
1969 to April 22, 1969.  He was absent without leave from 
March 9, 1969 to March 14, 1969.  Service personnel records 
also demonstrate that the veteran served with the 403rd 
Transportation Company from April 20, 1968; the 561st 
Transportation Company from June 14, 1968; the 372nd 
Transportation Company from December 20, 1968; and the 368th 
Transportation Company from February 20, 1969.  The veteran's 
service personnel records do not demonstrate that he was 
directly engaged in combat with the enemy.

In June 1998, the United States Armed Services Center for 
Research of Unit Records (USASCRUR) provided extracts 
documenting attacks at Wunder Beach in May 1968 and attacks 
at Long Binh from February to April 1969.  Operational 
reports by the 71st Transportation Battalion, the higher 
headquarters of the 561st Transportation Company, the 372nd 
Transportation Company, and the 368th Transportation Company, 
three of the veteran's assigned units in Vietnam, were also 
provided.  The USASCRUR stated that casualty files did not 
indicate that the veteran was wounded in Vietnam.  

In regard to the verification of PTSD stressors, the Court 
has recently held that the fact that a veteran was stationed 
with a unit that was present while attacks occurred would 
strongly suggest that he was, in fact, exposed to the 
attacks.  In other words, the veteran's presence with the 
unit at the time such attacks occurred corroborates his 
statement that he experienced such attacks personally.  See 
Pentecost v. Principi, 16 Vet. App. 124 (2002).  The Court 
has also held that although a noncombat veteran's testimony 
alone is insufficient proof of a stressor, there need not be 
corroboration of every detail.  See Moreau v. Brown, 9 Vet. 
App. 389, 396 (1996); Suozzi v. Brown, 10 Vet. App. 307, 311 
(1997).

The Board notes that in the April 1999 Board decision, the 
Board conceded that the USASCRUR had verified that Long Binh 
underwent rocket and mortar attacks between February and 
April 1969.  At that time the Board noted that the veteran 
had been incarcerated during much of that time and had not 
alleged that he was actually exposed to a mortar or rocket 
attack.  However, in light of the Court's recent decision in 
Pentecost, the veteran's presence in Long Binh during the 
time of attacks corroborates his statement that he 
experienced such attacks personally, whether while inside a 
jail cell or barracks.  

Thus, in the present case, although the USASCRUR was unable 
to verify whether the veteran was physically assaulted or 
injured during his service in Vietnam, there is corroborating 
evidence (noted by the USASCRUR) of mortar and rocket attacks 
in Long Binh during the veteran's presence in the area.  

In light of all of the foregoing evidence and with all 
reasonable doubt resolved in favor of the veteran, the Board 
is compelled to conclude that at least one of the veteran's 
alleged in-service stressors has been verified with 
independent evidence.  Therefore, as the medical evidence 
demonstrates a diagnosis of PTSD related to at least one 
traumatic experience in Vietnam that has been sufficiently 
and independently verified, entitlement to service connection 
for PTSD is granted.  



ORDER

New and material evidence having been presented to reopen the 
claim of entitlement to service connection for PTSD, the 
claim is reopened.  

Entitlement to service connection for PTSD is granted.  



	                        
____________________________________________
	John E. Ormond, Jr.
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



